 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE DeJESUS RODRIGUEZ,                            No. 2:19-CV-0226-MCE-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    STEVE MOORE,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court are: (1) petitioner’s

19   motion for default judgment (ECF No. 34), which is construed as a request for entry of default;

20   and (2) petitioner’s motion for sanctions (ECF No. 35).

21                  Petitioner contends a default judgment in his favor on this habeas petition is

22   warranted because respondent failed to timely respond to his petition. Petitioner’s motion is

23   construed as a request for entry of default pursuant to Federal Rule of Civil Procedure 55(a). So

24   construed, plaintiff’s request will be denied because the record reflects respondent timely

25   responded by way of a motion to dismiss, which is unopposed and currently under submission.

26   ///

27   ///

28   ///
                                                        1
 1                  In his motion for sanctions, petitioner contends that respondent and his agents have

 2   engaged in “fraudulent conduct and a cover-up” with respect to his access to law library facilities

 3   while incarcerated. A review of the docket reflects that this contention was the subject of motions

 4   for injunctive relief which have been denied by the District Judge. As noted in the court’s

 5   findings and recommendations regarding those motions, petitioner has other remedies available to

 6   him concerning alleged denial of law library access. The court stated: “To the extent petitioner is

 7   alleging violations of his First Amendment rights with respect to his ability to access the courts,

 8   petitioner may seek relief by way of a separate civil rights action.” Petitioner’s motion for

 9   sanctions will be denied.

10                  Respondent’s unopposed motion to dismiss will be addressed by separate findings

11   and recommendations.

12                  Accordingly, IT IS HEREBY ORDERED that:

13                  1.      Petitioner’s motion for default judgment (ECF No. 34) is construed as a

14   request for entry of default and, so construed, is denied; and

15                  2.      Petitioner’s motion for sanctions (ECF No. 35) is denied.

16

17   Dated: October 2, 2019
                                                            ____________________________________
18                                                          DENNIS M. COTA
19                                                          UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                        2
